RIGGS, J.
Mother has filed a petition for review, which we treat as a petition for reconsideration. ORAP 9.15. It is granted. In URI and URI, 105 Or App 442, 805 P2d 136 (1991), we modified the trial court’s judgment to delete the children’s name change. We modify our former decision to affirm the trial court’s change of the children’s name.
Mother presented evidence that changing the children’s surname from Te Ta Ma Truth Foundation’s group name of URI to the parental surname of Cash would be in their best interests. Mother’s witness, a counselor with extensive experience with cult organizations, testified that the Te Ta Ma Truth Foundation has the characteristics of a destructive cult organization and that the unitary name change is one of the techniques used by such groups to deprive individuals of their personal identity and characteristics, to break down their existing family relationships and to control the thought and movement of cult members. Mother testified that the children were treated as belonging to the group as a whole and were not allowed to have individual parent-child relationships with her or father. We find that the children and other members have been isolated from the rest of the world and have been psychologically manipulated and controlled. Changing the children’s surname to Cash, which is their father’s original surname and the name that their mother now uses, will allow them to have the same surname as their custodial parent and will help them to re-establish connections with immediate and extended family members. It will also allow them to normalize their lives and to avoid any stigma that might attach to the URI group name.
Reconsideration allowed on respondent’s petition; former opinion modified to allow the change of children’s surname from URI to Cash and adhered to as modified; appellant’s petition for reconsideration denied. No costs allowed.